Hill, J.
1. A widow may have dower assigned to her in lands of which the husband was seized and possessed at the time of his death.- Civil Code, § 5247. The status at the time of the death of the husband fixes the right of the widow to dower, and not subsequent acts of the administrator of the intestate’s estate.
2. Section 5248 of the Civil Code provides when dower may be assigned in lands held under deed, bond for titles, etc., where a portion of the purchase-money has been paid, but the estate in dower shall be liable for the unpaid purchase-money where the vendee held under bond for titles. This section is not applicable to the instant case. It contemplates a status brought about by the husband in his lifetime in paying part of the purchase-money, and is applicable to cases of “unpaid purchase-money where the vendee held under bond for titles,” etc.
3. Consequently, where one borrows money and secures the note given for the same by an absolute deed to land, and the lender executes a bond for title to reconvey the land upon payment of the debt secured by the deed, and the borrower dies insolvent without having made any payment *113on the note, but the administrator of the borrower pays one year’s interest, the widow of the borrower, over objection of the administrator, can not have dower in the lands assigned to her under section 5248 of the Civil Code. McDonald v. McDonald, 120 Ga. 403 (47 S. E. 918) ; Harris v. Powers, 129 Ga. 74 (58 S. E. 1038, 12 Ann. Cas. 475).
December 11, 1913.
Application for dower. Before Judge Roan. Newton superior court. January 10, 1913.
Rogers & Knox, for plaintiff. C. G. King, for defendant.
(a) And this is so although the widow offers to contribute to the administrator of her deceased husband her proper share of the interest he paid as a credit on the debt due the lender, as a step towards redeeming the land.
(5) The court did not err in directing a verdict against the applicant for dower. Judgment affirmed.

All the Justices concur.